       CASE 0:18-cv-03186-ECT-DTS Doc. 148 Filed 01/04/21 Page 1 of 24




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Red Rhino Leak Detection, Inc.,                       File No. 18-cv-3186 (ECT/DTS)

      Plaintiff and Counterclaim
      Defendant,

v.                                                       OPINION AND ORDER

Anderson Manufacturing Company, Inc.,

      Defendant and Counterclaimant.


Kelly G. Swartz and Mark F. Warzecha, Widerman Malek, PL, Melbourne, FL, and Jack
E. Pierce, Bernick Lifson, Minneapolis, MN, for Plaintiff and Counterclaim Defendant Red
Rhino Leak Detection, Inc.

Devan V. Padmanabhan and Erin O. Dugan, Padmanabhan & Dawson, PLLC,
Minneapolis, MN, for Defendant and Counterclaimant Anderson Manufacturing
Company, Inc.


      This is the second of two patent-infringement cases brought in this District between

Plaintiff Red Rhino Leak Detection and Defendant Anderson Manufacturing Company. In

the first-filed case, Red Rhino alleged that a product Anderson sold for detecting leaks in

swimming pools infringed Red Rhino’s U.S. Patent No. 9,464,959 (the “’959 Patent”). In

this case, Red Rhino alleges that two of Anderson’s products, the Light Tester and the

LeakTrac Light Cover Version 2, infringe Red Rhino’s U.S. Patent No. 10,088,383 (the

“’383” Patent), which is a continuation-in-part of the ’959 Patent. See Am. Compl. ¶¶ 12–

13 [ECF No. 16]. Anderson has requested claim construction with respect to three disputed
       CASE 0:18-cv-03186-ECT-DTS Doc. 148 Filed 01/04/21 Page 2 of 24




terms in the ’383 Patent pursuant to Markman v. Westview Instruments, Inc., 517 U.S. 370,

390–91 (1996).

       The Parties dispute the meaning of the following claim terms:

               “an inlet . . . to selectively deliver a dye solution for leak
                detection purposes into the interior of said housing”;

               “threaded rod”; and

               “opaque material.”

Joint Claim Construction Statement [ECF No. 64-1]. The first two disputed claim terms

appear in claim 1, which in its entirety provides as follows:

              A leak detecting device for a swimming pool light in a water
              filled swimming pool comprising:

              a housing having a continuous perimeter edge sized to extend
              around a swimming pool light forming a hollow interior having
              a threaded rod extending through an aperture in said housing;

              an anchoring attachment secured to an end of the threaded rod
              for immovably anchoring the housing to an underwater
              swimming pool light;

              an annular resilient seal secured to said perimeter edge, said
              seal adapted to contact and form a seal between said housing
              and an underwater surface adjacent the swimming pool light,
              said seal being for effecting anchoring in a sealing engagement
              around the swimming pool light and being in a non-movable
              stationary position relative to the swimming pool light;

              an inlet forming an opening through said housing and
              extending into the opening providing accessible from an
              exterior to selectively deliver a dye solution for leak detection
              purposes into the interior of said housing;

              whereby the flow of the dye inserted in the interior is
              observable by a user of the device for determining leakage

                                              2
       CASE 0:18-cv-03186-ECT-DTS Doc. 148 Filed 01/04/21 Page 3 of 24




              underwater within the defined perimeter relative to the defined
              underwater surface of the swimming pool.

’383 Patent at 6:19–43 [ECF No. 84-1] (emphasis added). The third disputed claim term

appears in dependent claim 7, which in its entirety provides as follows:

              The leak detecting device for swimming pool lights according
              to claim 1 wherein said housing is of an opaque material.

Id. at 6:60–62 (emphasis added).

                                              I

       Anderson proposes that “an inlet . . . to selectively deliver a dye solution for leak

detection purposes into the interior of said housing” be construed to mean “[a]n inlet . . .

to deliberately inject or force dye into the inside of the housing.” Joint Claim Construction

Statement. Red Rhino disagrees on two fronts. It argues first that the doctrine of issue

preclusion requires that this phrase be construed just as it was in the claim-construction

order in the Parties’ first case. See Red Rhino Leak Detection, Inc. v. Anderson Mfg. Co.,

Inc., No. 17-cv-2189 (ECT/DTS), 2019 WL 4039972, at *6–8 (D. Minn. Aug. 27, 2019)

(“Red Rhino I”). In other words, Red Rhino says that this same phrase was construed in

Red Rhino I and must, pursuant to issue preclusion, be given the same construction here.

Alternatively, Red Rhino argues that no construction is necessary, or at least that the phrase

should not be construed to require deliberate injection or forced delivery of dye into the

interior of the housing. Joint Claim Construction Statement; Pl.’s Mem. at 9–13 [ECF No.

91].




                                              3
       CASE 0:18-cv-03186-ECT-DTS Doc. 148 Filed 01/04/21 Page 4 of 24




                                              A

       Applying issue preclusion here entails a mixed application of Eighth Circuit and

Federal Circuit law. Issues not unique to patent cases are governed by the precedent of the

regional circuit. Aspex Eyewear, Inc. v. Zenni Optical Inc., 713 F.3d 1377, 1380 (Fed. Cir.

2013) (“Aspex Eyewear I”). Ordinarily, issue preclusion falls in that category. As the

Federal Circuit has explained, the “criteria” governing issue preclusion “are not unique to

patent issues,” so “we are guided by the precedent of the regional circuit in applying those

principles.” Id.; see also e.Digital Corp. v. Futurewei Techs., Inc., 772 F.3d 723, 726 (Fed.

Cir. 2014) (applying Ninth Circuit issue preclusion rules); Dana v. E.S. Originals, Inc., 342

F.3d 1320, 1323–27 (Fed. Cir. 2003) (applying Eleventh Circuit issue preclusion rules);

Mycogen Plant Sci., Inc. v. Monsanto Co., 252 F.3d 1306, 1310 (Fed. Cir. 2001)

(“Collateral estoppel . . . applies to common issues in actions involving different but related

patents.”), vacated on other grounds, 535 U.S. 1109 (2002). In the Eighth Circuit, issue

preclusion has five elements:

              (1) the party sought to be precluded in the second suit must
              have been a party, or in privity with a party, to the original
              lawsuit; (2) the issue sought to be precluded must be the same
              as the issue involved in the prior action; (3) the issue sought to
              be precluded must have been actually litigated in the prior
              action; (4) the issue sought to be precluded must have been
              determined by a valid and final judgment; and (5) the
              determination in the prior action must have been essential to
              the prior judgment.

Sandy Lake Band of Mississippi Chippewa v. United States, 714 F.3d 1098, 1102–03 (8th

Cir. 2013) (citation omitted).



                                              4
       CASE 0:18-cv-03186-ECT-DTS Doc. 148 Filed 01/04/21 Page 5 of 24




       However, for aspects of the case that have “special or unique application to patent

cases,” Federal Circuit precedent controls. Aspex Eyewear I, 713 F.3d at 1380. Here, Red

Rhino and Anderson dispute whether the issue sought to be precluded—the construction

of “an inlet . . . to selectively deliver a dye solution for leak detection purposes into the

interior of said housing”—is the same issue involved in Red Rhino I. Pl.’s Mem. at 7–13;

Def.’s Reply Mem. at 3–7 [ECF No. 92]. On this question, the Federal Circuit has observed

that “the question whether a particular claim in a patent case is the same as or separate from

another claim has special application to patent cases, and we therefore apply our own law

to that issue.” Aspex Eyewear, Inc. v. Marchon Eyewear, Inc., 672 F.3d 1335, 1341 n.1

(Fed. Cir. 2012) (“Aspex Eyewear II”). The Federal Circuit has instructed that “a court

cannot impose collateral estoppel to bar a claim construction dispute solely because the

patents are related.” e.Digital Corp., 772 F.3d at 727. Each case requires an independent

determination. Id. If a continuation-in-part application discloses new or different matter

materially impacting the claim’s interpretation, then a new claim construction is required.

Id.

       So what was the relevant issue involved in Red Rhino I? There, Anderson sought

construction of two claim terms that, like the claim term at issue here from the ‘383 Patent,

concerned the inlet in the device’s rigid housing. The claim terms at issue in Red Rhino I,

bolded below in their fuller context, were:

              a rigid housing having a threaded rod extending through said
              housing, said treaded [sic] rod terminating in a suction cup of
              a resilient material for anchoring said housing to an underwater
              surface, said housing hollow on its interior, coupled to the
              resilient seal having an opening therethrough and having an

                                              5
       CASE 0:18-cv-03186-ECT-DTS Doc. 148 Filed 01/04/21 Page 6 of 24




              inlet extending into the opening accessible from the exterior to
              selectively deliver fluid through the inlet into the interior of
              the housing, or for coupling a flow meter thereto to detect the
              flow of water into or out of said housing, or deliver a dye
              solution for leak detection purposes into the interior of said
              housing and through the central opening of the resilient seal,
              the housing being transparent whereby the flow of dye in the
              hollow housing is observable by a user of the device[.]

Red Rhino I, 2019 WL 4039972, at *6 (quoting ’959 Patent at 4:67–5:8). The construction

given these terms was affected substantially “by whether and how they interrelate in

context,” id. (citing Phillips v. AWH Corp., 415 F.3d 1303, 1314 (Fed. Cir. 2005) (en

banc)), and it is worth quoting the relevant (if lengthy) aspects of that construction here:

              As an initial matter, construing these terms requires the Court
              to determine how the word “selectively” functions in the claim
              language excerpted above. At the hearing, the possibility that
              the word “selectively” introduced and applied to all three
              potential functionalities was explored—in other words, that a
              user could select any one of the three listed options, and the
              structure of the inlet is such that it would permit whichever
              option the user selected. That construction, however, cannot
              be reconciled with the grammatical structure of the claim. In
              particular, as both Parties acknowledged during the hearing,
              although it would make sense grammatically for “an inlet . . .
              to . . . deliver fluid through . . . the interior of the housing” or
              for “an inlet . . . to . . . deliver a dye solution for leak detection
              purposes into the interior of said housing,” depending on which
              of those options the user selected, it would make no sense for
              “an inlet . . . to . . . for coupling a flow meter thereto to detect
              the flow of water into or out of said housing.” ’959 Patent at
              4:67–5:6. “A claim must be read in accordance with the
              precepts of English grammar.” In re Hyatt, 708 F.2d 712, 714
              (Fed. Cir. 1983).

              The only grammatically sound reading of this portion of the
              claim requires that the word “selectively” be read as modifying
              only the first of the three distinct leak-detecting functions that
              may be enabled by the inlet in the rigid housing. Those three
              leak-detecting functions are, first, “selectively deliver[ing]

                                                6
CASE 0:18-cv-03186-ECT-DTS Doc. 148 Filed 01/04/21 Page 7 of 24




     fluid through the inlet into the interior of the housing, or”;
     second, “for coupling a flow meter [to the inlet] to detect the
     flow of water into or out of [the] housing”; or third,
     “deliver[ing] a dye solution for leak detection purposes into the
     interior of said housing and through the central opening of the
     resilient seal.” ’959 Patent at 5:1–7. In this last potential
     function, the transparent housing permits the user to observe
     “the flow of dye in the hollow housing” as it enters “into the
     interior of [the hollow] housing and through the central
     opening of the resilient seal”—that is, through the inlet, into
     the hollow housing, and through the water it contains; if there
     is a leak, the dye will then flow out the central opening of the
     resilient seal and into or toward the site of the leak. Id. at
     5:5–8.

     The fact that the adverb “selectively” modifies the verb
     “deliver” only with respect to the first potential function of the
     inlet as described in claim 1—“to selectively deliver fluid”—
     and not to the third potential function of the inlet as described
     in that claim—to “deliver a dye solution,” id. at 5:1–5—
     strongly implies that to “deliver” a substance means something
     different than to “selectively deliver” a substance, See Phillips,
     415 F.3d at 1314 (the reference in a claim to “‘steel baffles’ . . .
     strongly implies that the term ‘baffles’ does not inherently
     mean objects made out of steel.”); see also id. (“[T]he claims
     themselves provide substantial guidance as to the meaning of
     particular claim terms.”). Yet neither Anderson nor Red Rhino
     have proposed a construction that recognizes the distinction
     that exists within the claim itself between “selectively”
     delivering a substance as opposed to simply delivering it. See
     id. (“[T]he context in which a term is used in the asserted claim
     can be highly instructive.”). Anderson proposes construing
     both of those claim terms to require “inject[ion] or forc[ing]”
     of fluid or dye into the housing, both of which necessarily
     imply the deliberate choice by the user to introduce the
     substance into the housing. Anderson Br. at 10. Red Rhino
     proposes that both should be understood to mean allowing dye
     to be delivered through the inlet by natural hydrodynamic
     forces according to the presence or absence of a leak. Red
     Rhino Br. at 22, 25. Constructions of these terms that would
     elide any distinction between the delivery described in the third
     option and the selective delivery described in the first option


                                      7
CASE 0:18-cv-03186-ECT-DTS Doc. 148 Filed 01/04/21 Page 8 of 24




     must be rejected because it seems clear from the claim itself
     that those terms mean different things.

     So what does “selectively” mean in this context? Anderson
     contends that to “selectively deliver” fluid means to deliver
     it “at the selection of the operator.” Anderson Br. at 10. It
     points to a dictionary definition, arguing that “[t]he ordinary
     meaning of selectively is ‘characterized by selection,’ and
     ‘selection’ is synonymous with ‘choice.’” Id. at 11 (quoting
     Dungan Decl. Ex. 13). It also argues from the testimony of its
     own expert, as a person with ordinary skill in the art, that
     “‘selectively’ means somebody has chosen to put this fluid
     someplace rather than another place. There’s a choice being
     . . . done.” Id. (quotation and internal citation omitted). But
     such extrinsic evidence is less useful and less reliable than the
     intrinsic evidence provided by the claims themselves and the
     remainder of the specification, and it cannot be used to
     contradict the intrinsic evidence. Phillips, 415 F.3d at 1317–
     18; Mantech, 152 F.3d at 1373.

     Here, the intrinsic evidence makes clear that Anderson’s
     proposed construction of the term “selectively deliver” cannot
     be correct. Grammatically, the phrase “selectively deliver” as
     used in this claim term does not refer to the action of a sentient
     human operator, but to an “inlet,” which is not sentient and is
     not capable of choice. ’959 Patent at 5:1–2. It makes far more
     sense to construe the term “selectively deliver fluid through the
     inlet,” id., to mean the capacity of the inlet to “deliver, or not
     deliver, fluid through the inlet according to the operation of
     natural hydrodynamic forces and the presence or absence of a
     leak,” see Red Rhino Br. at 22. This reading preserves the
     distinction present within the claim itself between delivery that
     is made selectively and delivery that is not. Such a reading is
     also consistent with, and therefore supported by, the
     specification. See generally Vitronics, 90 F.3d at 1582 (the
     specification “is always highly relevant to the claim
     construction analysis. Usually, it is dispositive; it is the single
     best guide to the meaning of a disputed term.”). Here, the
     specification describes that an operator who is not in the water
     might use the device to test for leaks by connecting a hose to a
     barb inlet on the device, running the hose to the surface of the
     pool, and injecting a dye solution into the hose; “[i]f there is a
     leak, the dye solution will be sucked into the barb that is

                                     8
CASE 0:18-cv-03186-ECT-DTS Doc. 148 Filed 01/04/21 Page 9 of 24




     functioning as an inlet,” but if the component being tested is
     not leaking, “the dye will not be sucked in but instead maintain
     a natural swaying motion underwater.” ’959 Patent at 3:8–17.
     That preferred embodiment would not be possible under
     Anderson’s proffered construction, in which both of the leak-
     detection applications described in claim 1 as using dye or fluid
     would be construed to require “inject[ing] or forc[ing a
     substance] into the inside of the housing” rather than relying
     on the presence o[r] absence of a leak to either cause or not
     cause the dye to be sucked into the hose. See Anderson Br. at
     10. To the contrary, reading claim 1 “in view of the
     specification, of which [it is] a part,” Phillips, 415 F.3d at
     1315 (citation omitted), requires rejecting Anderson’s
     proffered construction of the term “selectively deliver fluid
     through the inlet,” ’959 Patent at 5:1–2, and instead construing
     it to mean to “deliver, or not deliver, fluid through the inlet
     according to the operation of natural hydrodynamic forces and
     the presence or absence of a leak,” as described above, see Red
     Rhino Br. at 22.

     By contrast, the term “deliver a dye solution,” ’959 Patent at
     5:4–5, strongly implies that the delivery described in that term
     is not selective—that is, that the delivery or non-delivery of the
     dye does not depend on the operation of natural hydrodynamic
     forces and the presence or absence of a leak. Rather, plain old
     delivery—when juxtaposed elsewhere in the same claim with
     delivery that is made selectively—indicates that delivery is in
     fact achieved, regardless of the presence or absence of a leak.
     Red Rhino acknowledges that, if no leak is present within the
     defined perimeter about which the seal of the engages, then
     natural hydrodynamic forces will not cause dye deposited
     somewhere outside the inlet to be drawn through the inlet. Red
     Rhino Br. at 21. Therefore, achieving “deliver[y of] a dye
     solution for leak detection purposes into the interior of [the
     device’s] housing” when (as will sometimes be the case) no
     leak is present necessarily requires some amount of force or
     injection of the solution through the inlet. ’959 Patent at 5:4–
     6. Such a construction finds further support elsewhere in the
     specification, which describes one preferred embodiment in
     which the operator “may dive underwater with a dye solution
     and inject it through [a] barb inlet using a syringe or the
     like.” Id. at 3:19–20; see generally Vitronics, 90 F.3d at 1582.


                                     9
        CASE 0:18-cv-03186-ECT-DTS Doc. 148 Filed 01/04/21 Page 10 of 24




Red Rhino I, 2019 WL 4039972, at **7–8 (footnotes omitted).

        The issue here—the construction of “an inlet . . . to selectively deliver a dye solution

for leak detection purposes into the interior of said housing”—is different. It is true that

claim 1 of the ’383 Patent contains similar language to the previously disputed claim 1

terms in the ’959 patent, and Anderson here seeks a similar construction to what it sought

in Red Rhino I:

     Patent          Pertinent Claim 1 Language         Anderson’s Proposed Construction
                           (disputed terms)
 ’959              an inlet . . . to selectively        a fluid inlet structure . . . to
                   deliver fluid through the inlet      deliberately inject or force fluid
                   into the interior of the housing,    through the fluid inlet structure into
                   or for coupling a flow meter         the inside of the housing at the
                   thereto to detect the flow of        selection of the operator
                   water into or out of said housing,
                   or deliver a dye solution for        or inject or force a dye solution into
                   leak detection purposes into         the inside of the housing, where it is
                   the interior of said housing         used therein to detect leaks
 ’383              an inlet . . . to selectively        an inlet . . . to deliberately inject or
                   deliver a dye solution for leak      force dye into the inside of the
                   detection purposes into the          housing
                   interior of said housing

See Red Rhino I, ECF No. 40-3 at 8, 11; Joint Claim Construction Statement at 1. But as

the lengthy analysis quoted above from Red Rhino I shows, there are material differences

between claim 1 of the ’959 Patent and claim 1 of the ’383 Patent. Claim 1 of the ’959

Patent explicitly disclosed three potential functions of the inlet, and the need to construe

the terms used to describe each function in context drove the claim construction in Red

Rhino I. Claim 1 of the ’383 Patent is different. In effect, it collapses the two claim terms

construed to mean different things in Red Rhino I into a single term, as illustrated by a chart

Anderson included in its reply brief:
                                              10
       CASE 0:18-cv-03186-ECT-DTS Doc. 148 Filed 01/04/21 Page 11 of 24




    ‘959 Disputed Term #1            ‘959 Disputed Term #2             ‘383 Disputed Term
  “an inlet…to selectively         “or deliver a dye solution       “an inlet…to selectively
  deliver fluid through the        for leak detection purposes      deliver a dye solution for
  inlet into the interior of the   into the interior of said        leak detection purposes
  housing”                         housing”                         into the interior of said
                                                                    housing”


Def.’s Reply Mem. at 4. In other words, “selectively deliver” modifies a different function

in the ’383 Patent than in the ’959 Patent and has been combined with a term that was

construed separately in Red Rhino I, where context and the interrelation of the two terms

was critical to their construction. This seems to be just the sort of material difference the

Federal Circuit has said prevents the application of issue preclusion and renders the

construction of this term here a new and different issue. e.Digital Corp., 772 F.3d at 727;

see Virginia Innovation Scis., Inc. v. Amazon.com, Inc., Nos. 4:18-cv-474 to -477, 2019

WL 4259020, at **35–37 (E.D. Tex. Sep. 9, 2019); Rivera v. Remington Designs, LLC,

No. LA CV16-04676 JAK (SSx), 2017 WL 3449615, at **4–5 (C.D. Cal. July 7, 2017).

                                               B

       That brings us to the construction of “an inlet . . . to selectively deliver a dye solution

for leak detection purposes into the interior of said housing” in the ’383 Patent. The basic

standards governing claim construction are easy to recite, if sometimes difficult to apply.

Courts, not juries, construe patent claims. Markman, 517 U.S. at 391. In general, claim

language means whatever it would have meant, ordinarily and customarily, to a person of

ordinary skill in the relevant art at the time the patent application was filed. Phillips v.

AWH Corp., 415 F.3d 1303, 1312–13 (Fed. Cir. 2005) (en banc). Sometimes the ordinary

and customary meaning of claim language to a person of ordinary skill in the art may be
                                               11
       CASE 0:18-cv-03186-ECT-DTS Doc. 148 Filed 01/04/21 Page 12 of 24




identical to the meaning of that language to a lay person who is not skilled in the

art. See id. at 1314 (acknowledging that claim construction sometimes “involves little

more than the application of the widely accepted meaning of commonly understood words”

(citation omitted)). Courts depart from the plain and ordinary meaning of a claim term

only “when a patentee acts as his own lexicographer” or “when the patentee disavows the

full scope of the claim term in the specification or during prosecution.” Poly-Am., L.P. v.

API Indus., Inc., 839 F.3d 1131, 1136 (Fed. Cir. 2016) (citations omitted).

       “The intrinsic record in a patent case is the primary tool to supply the context for

interpretation of disputed claim terms.” V-Formation, Inc. v. Benetton Grp. SpA, 401 F.3d

1307, 1310 (Fed. Cir. 2005) (citing Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576,

1582 (Fed. Cir. 1996)).     Such intrinsic evidence includes “the words of the claims

themselves, the remainder of the specification, [and] the prosecution history,” which

“consists of the complete record of the proceedings before the PTO and includes the prior

art cited during the examination of the patent.” Phillips, 415 F.3d at 1314, 1317 (citations

omitted). The prosecution history of a parent application also constitutes intrinsic evidence

that may be useful in construing claim terms. Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d

973, 980 (Fed. Cir. 1999). “[T]he specification ‘is always highly relevant to the claim

construction analysis. Usually, it is dispositive; it is the single best guide to the meaning

of a disputed term.’” Phillips, 415 F.3d at 1315 (quoting Vitronics Corp., 90 F.3d at 1582).

       Courts also may rely on “extrinsic evidence”—that is, “all evidence external to the

patent and prosecution history, including expert and inventor testimony, dictionaries, and

learned treatises.” Phillips, 415 F.3d at 1317 (citations omitted). Extrinsic evidence “can

                                             12
       CASE 0:18-cv-03186-ECT-DTS Doc. 148 Filed 01/04/21 Page 13 of 24




shed useful light on the relevant art,” but it “is less significant than the intrinsic record in

determining the legally operative meaning of disputed claim language.” C.R. Bard, Inc. v.

U.S. Surgical Corp., 388 F.3d 858, 862 (Fed. Cir. 2004) (internal quotation marks and

citation omitted); see Phillips, 415 F.3d at 1317. Extrinsic evidence is “less reliable” than

intrinsic evidence and may not be used to contradict intrinsic evidence. Phillips, 415 F.3d

at 1318; see Mantech Env’t Corp., v. Hudson Env’t Servs., Inc., 152 F.3d 1368, 1373 (Fed.

Cir. 1998).

       The Parties’ claim-construction dispute regarding “an inlet . . . to selectively deliver

a dye solution for leak detection purposes into the interior of said housing” boils down to

construing “selectively deliver.” As in Red Rhino I, the Parties agree that the term “inlet”

requires no construction, and “Anderson . . . concedes there is no meaningful difference

between the claim’s use of ‘into the interior of said housing’ and Anderson’s proposed

construction of ‘into the inside of the housing.’” Def.’s Mem. at 11 n.2 [ECF No. 83]; Pl.’s

Mem. at 9 n.2. To recap, Anderson says “selectively deliver” means “to deliberately inject

or force dye into the inside of the housing.” Joint Claim Construction Statement. Red

Rhino argues that no construction is necessary and, alternatively, that “selectively deliver”

should be construed as it was in Red Rhino I to mean “an inlet having the capacity to

deliver, or not deliver, a dye solution through the inlet according to the operation of natural

hydrodynamic forces and the presence or absence of a leak.” Pl.’s Mem. at 9.

       Though no construction has been identified that aligns perfectly with the claim

language and other intrinsic evidence, the best answer here is to construe “an inlet . . . to

selectively deliver” in the ’383 Patent to mean an inlet allowing an operator to select

                                              13
       CASE 0:18-cv-03186-ECT-DTS Doc. 148 Filed 01/04/21 Page 14 of 24




among options for delivering dye into the interior of the housing. This construction is

faithful to the claim language. It understands the claim to describe the inlet as serving the

purpose of permitting a choice among options for delivering a dye solution. This reading

also is consistent with, and therefore supported by, the specification. The specification

describes how an operator might opt to use a dye solution in either of two ways to detect

leaks: first, by connecting a hose to the inlet and inserting a dye solution that will, if there

is a leak, “be sucked into the . . . inlet,” and second, by injecting a dye solution through the

inlet “using a syringe or the like.” ’383 Patent at 3:58–67, 4:1–3. Construing “selectively”

to refer to the operator’s choice reflects the availability of both (and perhaps other) options

for delivering a dye solution and allows for the possibility that a dye solution may or may

not enter the interior of the housing depending on the operator’s selection and, perhaps,

hydrodynamic forces.       It is true that in Red Rhino I, Anderson’s suggestion that

“selectively” in the ’959 Patent referred to an operator’s selection or choice was rejected

on the ground that it conflicted with the claim’s grammar. Red Rhino I, 2019 WL 4039972,

at *8 (“Grammatically, the phrase ‘selectively deliver’ as used in this claim term does not

refer to the action of a sentient human operator, but to an ‘inlet,’ which is not sentient and

is not capable of choice.”). At least viewed in isolation, the claim at issue here uses the

same grammar. ’383 Patent at 6:35–38. The ’383 Patent presents differences, however.

Interpreting the ’959 Patent required distinguishing between “selective[] deliver[y]” on the

one hand and mere “deliver[y]” on the other. See Red Rhino I, 2019 WL 4039972, at *8.

The ’383 Patent’s claims do not articulate this same distinction explicitly.              Also,

understanding “selectively deliver” to refer to the operator’s selection would not have made

                                              14
       CASE 0:18-cv-03186-ECT-DTS Doc. 148 Filed 01/04/21 Page 15 of 24




sense in Red Rhino I because “selectively” modified “only the first of three distinct leak-

detecting functions enabled by the inlet in the rigid housing.” Id. at *7. These differences

were significant to the construction of “selectively deliver” in Red Rhino I.

       By comparison, the Parties’ positions seem flawed, or at least more imperfect.

Anderson’s position that “selectively deliver” means “to deliberately inject or force dye

into the inside of the housing” would render “selectively” superfluous. If, as Anderson

suggests, the point of the phrase “to selectively deliver a dye solution for leak detection

purposes into the interior of said housing” is to “require[] deliberate injection of dye

directly into the interior of the housing,” Def.’s Mem. at 12, then “selectively” serves no

purpose; just saying “to deliver” would do the job. Anderson advances one argument in

support of its position that is plainly incorrect. It argues that “[u]nlike claim 1 of the ’959

Patent, . . . the term ‘selectively’ in Claim 1 of the ’383 Patent does not modify more than

one verb: ‘selectively’ only modifies ‘deliver.’” Id. at 19. But that is also true of the

construction given the ’959 Patent in Red Rhino I: “The only grammatically sound reading

of this portion of the claim requires that the word ‘selectively’ be read as modifying only

the first of the three distinct leak-detecting functions that may be enabled by the inlet in the

rigid housing.” Red Rhino I, 2019 WL 4039972, at *7. Thus, in Red Rhino I, as here,

“selectively” modified only “deliver.” Id. One or the other of the preferred embodiments

described in the specification would not be possible under Anderson or Red Rhino’s

proposed construction. Accepting Anderson’s proposed construction would rule out any

embodiment that did not involve injection or forced insertion of dye into the interior of the

housing, including the use of a hose or other operations that rely on the operation of natural

                                              15
      CASE 0:18-cv-03186-ECT-DTS Doc. 148 Filed 01/04/21 Page 16 of 24




hydrodynamic forces to achieve delivery. Accepting Red Rhino’s proposed construction

would do the opposite—i.e., rule out any operation involving forcible injection of dye into

the housing.

                                             II

       The Parties next dispute the construction of “rod” as it appears in the claim term

“threaded rod.” Joint Claim Construction Statement. (The Parties do not dispute the

meaning of “threaded.”) Anderson says “rod” should be construed to mean either “[a]

threaded solid or hollow rod.” Id. Recognizing that Red Rhino I rejected this proposed

construction and interpreted “rod” to mean a rod that is “solid, not hollow,” 2019 WL

4039972, at *14, Anderson argues that new evidence warrants a different construction here.

Red Rhino disagrees. As with “selectively deliver,” Red Rhino argues that the doctrine of

issue preclusion requires that “threaded rod” be construed as it was in Red Rhino I.

Alternatively, Red Rhino argues that either no construction is necessary because the plain

and ordinary meaning of “rod” connotes an object that is not hollow, or that “rod” should

be construed as a “solid shaft.” Joint Claim Construction Statement.

       Issue preclusion applies to this question. Anderson obviously was a party in Red

Rhino I. At least on the surface, the issue sought to be precluded—the construction of

“threaded rod”—is the same as the issue involved in the prior action. The ’383 Patent uses

the term “threaded rod” in the same way the ’959 Patent uses the term. There is no question

that issue was actually litigated in Red Rhino I. Though neither Party asked explicitly that

“threaded rod” be construed in Red Rhino I as part of the Markman proceedings, both

Anderson and Red Rhino eventually took the position that determining the meaning of the

                                            16
       CASE 0:18-cv-03186-ECT-DTS Doc. 148 Filed 01/04/21 Page 17 of 24




term “rod” posed a question of claim construction, and that is how the issue was resolved.

See Red Rhino I, 2019 WL 4039972, at **13–14. The meaning of threaded rod was

determined for purposes of, and was essential to, the entry of summary judgment against

Anderson’s invalidity defense based on anticipation. Id. at *14. Construction of the term

was the sole ground on which summary judgment was entered against this defense. And

the case ended with the entry of a final judgment, id., ECF No. 117, based on the Parties’

stipulation, id., ECF No. 114, that included permanent injunctive relief forbidding

Anderson “from manufacturing, using, offering for sale, selling, or importing, in or into

the United States, any products that embody the invention claimed in the ‘959 Patent,

including but not limited to the “Light Tester” product shown in Figure 1 of the

Stipulation.” Judgment ¶ 1.

       Anderson argues that issue preclusion does not apply here because “the prosecution

history of the ’383 Patent . . . was not before the Court in [Red Rhino I].” Def.’s Reply

Mem. at 7. It is true that at least some cases from outside the Eighth Circuit have held that

issue preclusion does not apply in the claim-construction context when new prosecution

history is available. See Golden Bridge Tech., Inc. v. Apple Inc., 937 F. Supp. 2d 490, 496–

97 (D. Del. 2013); Power Integrations, Inc. v. Fairchild Semiconductor Int’l, Inc., Civ. No.

08-309-JJF-LPS, 2009 WL 4928029, at **16–17 (D. Del. Dec. 18, 2009). But these cases

do not justify the same result here. They are factually distinguishable because the relevant

prosecution history considered in each did not exist when the claims were first construed.

Golden Gate Bridge Tech., 937 F. Supp. 2d at 496; Power Integrations, Inc., 2009 WL

4928029, at **16–17. Here, the ’383 Patent was issued October 2, 2018, well before

                                             17
      CASE 0:18-cv-03186-ECT-DTS Doc. 148 Filed 01/04/21 Page 18 of 24




issuance of the claim construction order in Red Rhino I, and the prosecution history

Anderson has introduced in this case was available then. In these circumstances, “a

significant line of cases suggest[s] that litigation of an issue necessarily encompasses all

arguments and evidence that could be presented to resolve the issue, and that the mere

discovery of new evidence does not create a new issue.” Liberty Mut. Ins. Co. v. FAG

Bearings Corp., 335 F.3d 752, 762 (8th Cir. 2003). No reason has been identified that

might justify a decision not to apply this principle in the patent context. Cf. Jet, Inc. v.

Sewage Aeration Sys., 223 F.3d 1360, 1362 (Fed. Cir. 2000) (applying similar

“transactional” rule to determine whether claim preclusion barred a petition to cancel a

federally registered trademark). Anderson also argues that “[i]ssue preclusion should not

apply as to the term ‘threaded rod’ for the additional reason that the issue sought to be

precluded was not determined by a final judgment, as required by Eighth Circuit

precedent.” Def.’s Reply Mem. at 8. The sole authority Anderson cites for this proposition

is Rudolph Techs., Inc. v. Camtek Ltd., No. 15-cv-1246 (WMW/BRT), 2016 WL 8668504,

at *2 (D. Minn. Aug. 8, 2016). Def.’s Reply Mem. at 8. Apart from reciting the Eighth

Circuit’s five issue-preclusion elements, including that “the issue sought to be precluded

must have been determined by a valid and final judgment,” Rudolph Techs. says nothing

about this issue. And Eighth Circuit cases make clear that the claim-construction and

summary-judgment order in Red Rhino I is a valid and final judgment for purposes of issue

preclusion. Twin City Pipe Trades Serv. Ass’n, Inc. v. Wenner Quality Servs., Inc., 869

F.3d 672, 677 (8th Cir. 2017); Robinette v. Jones, 476 F.3d 585, 588–90 (8th Cir. 2007).



                                            18
       CASE 0:18-cv-03186-ECT-DTS Doc. 148 Filed 01/04/21 Page 19 of 24




       All of this is not to say that Anderson hasn’t identified grounds that might have

justified a different outcome or reconsideration of the construction given “threaded rod”

had they been presented in Red Rhino I, but the answer to this point is not to reconsider

that construction in this case. “The underlying goal of issue preclusion . . . is to promote

judicial economy and finality in litigation. FAG Bearings Corp., 335 F.3d at 758; see also

Parklane Hosiery Co. v. Shore, 439 U.S. 322, 326 (1979) (“Collateral estoppel, like the

related doctrine of res judicata, has the dual purpose of protecting litigants from the burden

of relitigating an identical issue with the same party or his privy and of promoting judicial

economy by preventing needless litigation.”); Nasem v. Brown, 595 F.2d 801, 806 (D.C.

Cir. 1979) (“Application of the doctrine of collateral estoppel represents a decision that the

needs of judicial finality and efficiency outweigh the possible gains of fairness or accuracy

from continued litigation of an issue that previously has been considered by a competent

tribunal.”). Reconsidering Red Rhino I’s construction of “rod” here would subvert these

objectives. Therefore, the term “threaded rod” is construed here to mean what it was

construed to mean in Red Rhino I: a threaded solid (not hollow) rod.

                                             III

       The Parties’ final dispute concerns construction of the term “opaque material”

appearing in dependent claim 7. Joint Claim Construction Statement. Anderson argues

that this term should be construed to mean “[a] material that cannot, in and of itself, be

seen through, but which has provisions for visual observation of dye movement.” Id. Red

Rhino says that no construction is necessary and that the term may be given its “plain and

ordinary meaning.” Id.

                                             19
         CASE 0:18-cv-03186-ECT-DTS Doc. 148 Filed 01/04/21 Page 20 of 24




         Resolving this dispute would be easy if it were really just about construing “opaque

material,” as the Parties’ Joint Claim Construction Statement implies it is. The ordinary

and customary meaning of “opaque” is unambiguous and widely known. It means

“[i]mpenetrable by light; neither transparent nor translucent[]” and “[n]ot reflecting light;

having no luster[.]” The American Heritage Dictionary of the English Language 1266 (3d

ed. 1992); see also Merriam-Webster’s Collegiate Dictionary 868 (11th ed. 2003)

(“blocking the passage of radiant energy and esp. light”). In other words, Anderson is

correct that “opaque material” “cannot . . . be seen through,” and Red Rhino is correct that

this meaning is sufficiently “plain and ordinary” not to warrant construction. Joint Claim

Construction Statement.

         But that is not what this dispute is really about. The dispute is instead about whether

claim 7 of the ’383 Patent describes a housing that is entirely opaque or one that is not

entirely opaque and is partially transparent allowing for visual observation of dye inside

the housing. This dispute stems from the Parties’ activities in response to Red Rhino I and

the ’383 Patent’s claim language and specification. As Anderson explains in its principal

brief:

                It is no secret [Red Rhino’s] ‘383 Patent is an attempt to cover
                Anderson’s re-design of a product [Red Rhino] alleged to
                infringe the ‘959 Patent in [Red Rhino I]. In that case, [Red
                Rhino] accused Anderson’s Light Tester product of
                infringement. Because all claims of the ‘959 Patent require the
                housing be “transparent whereby the flow of dye in the hollow
                housing is observable by a user of the device,” . . . and because
                Anderson’s leak testing method does not require observation
                of dye inside the housing, Anderson re-designed the Light
                Tester to have an opaque housing. [See Compl., Ex. B at 1.]
                Shortly thereafter, [Red Rhino] filed the application that

                                               20
       CASE 0:18-cv-03186-ECT-DTS Doc. 148 Filed 01/04/21 Page 21 of 24




              ultimately issued as the ‘383 Patent. Not surprisingly, the ‘383
              Patent includes dependent Claim 7 covering an opaque
              housing, and [Red Rhino] now asserts Claim 7 against
              Anderson’s re-designed Light Tester.

Def.’s Mem. at 26. Red Rhino has not disputed Anderson’s description of these facts. See

Pl.’s Mem. at 15–17. Because, among other reasons, Claim 1 of the ’383 Patent includes

a requirement that “the flow of the dye inserted in the interior is observable by a user of

the device,” Anderson argues that dependent Claim 7’s language—“wherein said housing

is of an opaque material”—cannot mean that the housing is entirely opaque. Or, as

Anderson puts it: “[Red Rhino’s] attempt to claim an opaque housing can only go so far:

the express claim language will not allow any attempt by [Red Rhino] to cover a product

in which the dye inserted in the interior of the housing is not observable by the user.” Def.’s

Mem. at 26. For its part, Red Rhino does not stop at arguing that “opaque material”

requires no construction; it goes on to argue that Claim 7 should not be construed as

“requiring the visual observation of dye within the interior of the housing, which is not

found in the plain claim language of the claim.” Pl.’s Mem. at 16.

       With this background in mind, it seems preferable to understand the Parties’ dispute

concerning the construction of Claim 7 of the ’383 Patent to center on what it means for

the housing to be “of an” opaque material. In other words, as used in Claim 7, does this

phrase mean “said housing is entirely of an opaque material” or “said housing is not entirely

of an opaque material” so that it permits a user to observe the inside of the housing?

       The better answer is to construe this language to mean that the housing is of an

opaque material, though not entirely, such that it permits an operator to observe the


                                              21
      CASE 0:18-cv-03186-ECT-DTS Doc. 148 Filed 01/04/21 Page 22 of 24




housing’s interior. This construction follows naturally from the language of Claim 1. “A

dependent claim is interpreted to include all limitations of the independent claim on which

the dependent claim depends plus the added limitation.” Mynette Tech., Inc. v. United

States, 139 Fed. Cl. 336, 349 n.16 (Fed. Cl. 2018) (quoting Amy L. Landers,

Understanding Patent Law § 4.04[A] (2d ed. 2012)); see also Honeywell Int’l Inc. v.

Hamilton Sundstrand Corp., 370 F.3d 1131, 1147 (Fed. Cir. 2004) (Newman, J., dissenting

in part). Claim 1 includes the limitation that “the flow of dye inserted in the interior is

observable by a user of the device[.]” ’383 Patent at 6:39–40. The more natural reading

of this limitation understands “inserted in the interior” to mean that dye has reached the

inside of the housing and is observable there. Red Rhino argues that this phrase means

only that “a user can observe the flow of dye as it enters the housing.” Pl.’s Mem. at 16.

This interpretation, however, seems irreconcilable with the phrase’s use of the past tense

“inserted,” meaning insertion of the dye inside the housing has occurred, whether through

the operator’s forcible injection or hydrodynamic forces. Red Rhino also argues that this

interpretation cannot be squared with Claim 1’s use of the word “flow,” implying that “the

flow of dye” can occur only outside the housing. Red Rhino cites no authority for this

factual assertion, and there is no reason to think that “the flow of dye” cannot also occur

inside the housing.

       This construction also is supported by the specification. As noted earlier, “the

specification ‘is always highly relevant to the claim construction analysis. Usually, it is

dispositive; it is the single best guide to the meaning of a disputed term.’” Phillips, 415

F.3d at 1315 (quoting Vitronics Corp., 90 F.3d at 1582). Here, the specification teaches:

                                            22
       CASE 0:18-cv-03186-ECT-DTS Doc. 148 Filed 01/04/21 Page 23 of 24




“Still another objective of this invention is to disclose the use of an opaque housing using

either transparent panels, sight glass, of [sic] a transparent inlet to provide a means for

visual observation of dye movement.” ’383 Patent at 2:1–4. Elsewhere, the specification

teaches:

              [T]he housing may be opaque with provisions to determine the
              flow of dye. For instance a fluid inlet barb may be provided at
              top of housing communicating with the interior of housing for
              injecting fluid into the interior of housing. The fluid inlet barb
              may be transparent if the housing is opaque wherein fluid flow
              can be visually observed.

Id. at 3:34–40 (drawing references omitted). Red Rhino argues that looking to the

specification for support improperly “reads limitations found in the specification, but not

claimed, into the claim language[,]” and it cites authorities supporting the proposition that

it is improper to import limitations from the specification that are not part of the claim.

Pl.’s Mem. at 16–17; see SuperGuide Corp. v. DirecTV Enters., Inc., 358 F.3d 870, 875

(Fed. Cir. 2004) (“Though understanding the claim language may be aided by the

explanations contained in the written description, it is important not to import into a claim

limitations that are not a part of the claim.”). There may be “‘a fine line between construing

the claims in light of the specification and improperly importing a limitation from the

specification into the claims.’” Retractable Techs., Inc. v. Becton, Dickinson & Co., 659

F.3d 1369, 1370 (Fed. Cir. 2011) (Moore, J., dissenting from the denial of petition for

rehearing en banc) (quoting Retractable Techs., Inc. v. Becton, Dickinson & Co., 653 F.3d

1296, 1305 (Fed. Cir. 2011)). Regardless, here, there is enough in the ’383 Patent’s claims




                                             23
      CASE 0:18-cv-03186-ECT-DTS Doc. 148 Filed 01/04/21 Page 24 of 24




to conclude that looking to the specification sheds light on plain meaning and does not

improperly narrow a claim term. Retractable Techs., Inc., 659 F.3d at 1371.

                                         ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein, IT

IS ORDERED that the disputed terms of U.S. Patent No. 10,088,383 are construed as set

forth in the above opinion.


Date: January 4, 2021                            s/ Eric C. Tostrud
                                                 Eric C. Tostrud
                                                 United States District Court




                                            24
